On the Merits.
The record presents no issue whatever between the plaintiff and the defendant, who did not even answer and against whom a default was entered. The defendant did not therefore ask that the plaintiff be *59ordered to give security under the provisions of Article 2279 of the Civil Code.
On proper proof of the issuing of the note by the defendant, of the securing of the payment thereof by mortgage by him, with the clause de non alienando, of the loss and advertising of the same, of the continued acknowledgments, renewals and promises to pay by the defendant, the court condemned him to pay the note, with interest, and also the attorney’s fees mentioned in the mortgage act, which was duly and" seasonably recorded.
The only question which presents itself, after "all, is simply: whether the interveuor can substitute himself to the defendant and, in any form, either by answer or petition of intervention, set up defenses which the defendant, although cited, has not thought proper to raise.
The facts are, as to the intervenor, that the defendant, after mortgaging the property, transferred it to his wife, who next sold it to the intervenor, in whose act of purchase the mortgage now sought to be enforced is mentioned expressly, from the recitals of the accompanying certificate of mortgage.
It is well settled, as stated by the intervenor, that the third possessor of property mortgaged with the clause of de non alienando, has the same rights, no more, no less, against the mortgagee as are possessed by the original mortgagor; 4 An. 326; 2 An. 458; but it does not follow from that doctrine that where a mortgagor is cited and a personal judgment is asked against him for the debt secured and he refuses, by his silence, to ask security under the article cited, the third possessor, whom the mortgagee is authorized altogether to ignore, can set up such demand.
The third possessor, in the case before the Court, has made himself both a defeudant and an intervenor, praying for the relief already stated.
It is settled that, under the provisions of the Code of Practice, Art. 389, an intervenor cannot, without the consent of plaintiff, substitute himself in the place and stead of the defendant. 19 An. 462.
Indeed, an intervention is a demand by which a third person requests to be permitted to become a party to a suit between other persons, by joining the plaintiff in claiming the same thing, or something connected with it, or by uniting with the defendant in resisting the claims of the plaintiff, or, where his interest requires it, by opposing both.
A demand in intervention is but an accessory to the main action. 14 An. 427.
The intervenor cannot change the issue between the parties, plaintiff and defendant, and can raise no new one. His rights, on a proper *60interest being shown, are confined to joining or resisting either the plaintiff or the defendant, or to opposing both.
The intervenor in this case has done neither of these things. He raises a defense whicli the defendant has not made and calls in a party not connected with the suit by plaintiff against the defendant.
■ The case is particularly so when the intervenor himself shows that he stands in the lieu and stead of the defendant, who is his vendor’s author, by whose acts and admissions he is conclusively bound, by reason of the pact de non alienando. 18 L. 5; 7 An. 145; 12 An. 56; 22 An. 258; 32 An. 287; C. C. 2557.
The object of such a convention is to authorize the creditor to proceed against the debtor and the property as if no change of ownership had occurred, and without connecting the third possessor with the proceeding; 15 L. 268; 10 R. 54; 4 An. 325; 8 An. 58; 33 An. 217; R. S. 3188, 3180.
We find no error in tho judgment appealed from, which is affirmed with costs.
Rehearing refused.